t c memo united_states tax_court judith weingarth fox petitioner v commissioner of internal revenue respondent docket no filed date judith weingarth fox pro_se michael d baker for respondent memorandum opinion foley judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number -- big_number big_number big_number after concessions by the parties the only remaining issues are whether petitioner is liable for the additions to tax set forth below additions to tax_year sec_6651 sec_6654 dollar_figure dollar_figure big_number -- at the time the petition was filed petitioner resided in philadelphia pennsylvania all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure sec_6651 imposes an addition_to_tax for failure_to_file a tax_return in a timely manner petitioner's tax returns for and were due on date and respectively petitioner however did not file such returns until date petitioner has failed to establish that her tardiness was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 290_us_111 accordingly petitioner is liable for the sec_6651 additions to tax sec_6654 imposes an addition_to_tax for failure to make estimated_tax payments petitioner did not remit estimated_tax payments for the years in issue in addition she has failed to establish that she falls within any of the exceptions to sec_6654 therefore petitioner is liable for the sec_6654 additions to tax all other arguments raised by the parties are either moot or without merit to reflect the foregoing decision will be entered pursuant to rule
